Opinion filed February 15, 2007















 








 




Opinion filed February 15, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00156-CR 
                                                    __________
 
                                 JESSE
NUNEZ TORRES, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 118th District Court
 
                                                         Howard
County, Texas
 
                                                    Trial
Court Cause No. 11567
 

 
                                                                   O
P I N I O N
The jury
convicted Jesse Nunez Torres of aggravated robbery.  Appellant entered pleas of true to both
enhancement allegations.  The jury
assessed his punishment at confinement for life.  We modify and affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in
which counsel professionally and conscientiously examines the record and
applicable law and states that he has concluded that the appeal is
frivolous.  Counsel has provided
appellant with a copy of the brief and advised appellant of his right to review
the record and file a response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record; and we agree that the appeal is
without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 
(Tex. Crim. App. 2006).  Likewise,
this court advises appellant that he may file a petition for discretionary
review pursuant to Tex. R. App. P. 66.  Black v. State, No.
11-06-00273-CR, 2007 WL 431005 (Tex.
App.CEastland
Feb. 8, 2007, no pet. h.).
The motion to withdraw is granted.  The judgment is modified to reflect that
appellant entered pleas of true to the enhancement allegations and, as
modified, is affirmed.
 
PER CURIAM
 
February 15, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.